Citation Nr: 0431421	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1993, for the award of service connection for ischemic heart 
disease as a residual of beriberi.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to April 
1942 and from November 1944 to June 1946.  He was a prisoner 
of war from April 1942 to August 1942.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
service connection for ischemic heart disease as a residual 
of beriberi and assigned a 100 percent evaluation, effective 
August 31, 1993.  The veteran asserts that he warrants an 
earlier effective date for the award of service connection.

The Board notes that a motion for advancement on the Board's 
docket was granted with this claim.  See 38 U.S.C.A. § 7107 
(West 2002);38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In October 1958, the RO denied service connection for 
beriberi.  The veteran did not appeal the decision.  

2.  In January 1959, the RO denied service connection for 
beriberi.  The veteran did not appeal the decision regarding 
the claim for service connection for beriberi.  

3.  In March 1973, the Board denied service connection for 
hypertensive cardiovascular disease with coronary 
insufficiency.  

4.  Effective August 24, 1993, ischemic heart disease was 
included as part of beriberi heart disease, which was subject 
to presumptive service connection for prisoners of war, as 
long as the prisoner of war suffered localized edema during 
captivity.

5.  The veteran's petition to reopen the claim for service 
connection for ischemic heart disease was received more than 
one year after the change in the regulation.


CONCLUSIONS OF LAW

1.  The October 1958 and January 1959 rating decisions and 
the March 1973 Board decision, all of which denied service 
connection for a heart disorder, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2003).

2.  The criteria for an effective date earlier than August 
31, 1993, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.114 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for entitlement to an effective date earlier than 
August 31, 1993, for the grant of service connection for 
ischemic heart disease as a residual of beriberi by means of 
the August 2003 and February 2004 letters, the April 2002 
rating decision, and the September 2002 statement of the 
case.  In the August 2003 letter, the RO stated that in order 
to warrant an earlier effective date, the evidence would need 
to show that the veteran met all the requirements of the 
liberalizing regulation.  

In the February 2004 letter, the RO provided a much more 
detailed explanation.  There, it informed the veteran of the 
regulation it relied upon in assigning the effective date of 
August 31, 1993, here 38 C.F.R. § 3.114(a).  It also told the 
veteran that 38 C.F.R. § 3.309(c) was changed on August 24, 
1993, where VA added ischemic heart disease as one of the 
diseases associated with residuals of beriberi for former 
prisoners of war, which was the regulation that allowed VA to 
grant the veteran service connection for ischemic heart 
disease.  The RO noted that the veteran submitted his 
application to reopen the claim for service connection for 
ischemic heart disease on August 31, 1994 and that with the 
application of 38 C.F.R. § 3.114(a) to his claim, it allowed 
for an effective date one year prior to the date of his 
claim.  It further noted that the earliest effective date the 
veteran would be entitled to would be August 24, 1993.  Based 
on the above, the Board finds that the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an earlier effective date.  Specifically, he has been 
told that the effective date cannot precede the effective 
date of the liberalizing regulation, here, August 23, 1993.  
The Board is aware that the veteran's effective date is 
August 31, 1993, which would indicate that he could receive 
an effective date seven days prior; however, the payment of 
monetary benefits begins on the first day of the following 
month.  Thus, even if an effective date of August 23, 1993, 
was granted, it would not change the veteran's payment of 
monetary benefits.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the February 2004 
letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military
?	from VA hospitals (including private 
facilities where VA authorized 
treatment)
?	or from the Social Security 
Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  In the September 2004 supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.159(b)(1), (2), and (3).  Thus, 
both the February 2004 letter and the September 2004 
supplemental statement of the case informed the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  Additionally, in the February 2004 letter, the 
RO stated, "We encourage you to send us [] information [or] 
evidence as soon as you can, or contact us within 60 days. . 
. .  If there is any other evidence or information that you 
think will support your claim, please let us know."  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran first raised his claim for entitlement 
to an earlier effective date following the November 2000 
rating decision, which granted him service connection for 
ischemic heart disease.  Since that time, the veteran has not 
alleged that there are any additional medical records related 
to treatment for ischemic heart disease that have not been 
associated with the claims file.  

Finally, the veteran was not provided with an examination in 
connection with his notice of disagreement as to the 
effective date assigned for the grant of service connection 
for ischemic heart disease.  However, the Board finds that an 
examination is not necessary, as an examination conducted in 
2000 (which was the time the veteran submitted his notice of 
disagreement as to the effective date assigned), would not 
assist the veteran in obtaining an effective date earlier 
than August 31, 1993.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, the Court acknowledged 
that VA could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
First, it would be impossible for the RO to have sent the 
veteran a VCAA notice at the time the veteran submitted his 
notice of disagreement as to the effective date assigned 
since that occurred right before the passage of the VCAA.  
While the notices provided to the veteran in the February 
2004 letter and the September 2004 supplemental statement of 
the case were not provided prior to the AOJ adjudication 
currently on appeal, notices were provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In both documents, the RO provided the veteran 
with 60 days to submit additional evidence.  In the February 
2004 letter, the RO noted that the veteran had up to one year 
to submit additional evidence.  The veteran has submitted 
additional argument, but has not submitted any evidence since 
having submitted a notice of disagreement regarding the 
effective date assigned.  The Board finds that the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran claims that the effective date for the award of 
service connection for ischemic heart disease as residuals of 
beriberi should go back to the date he first filed a claim 
for service connection for a heart disorder.  

In an October 1958 rating decision, the RO denied service 
connection for beriberi, stating that the evidence did not 
show that the veteran had beriberi in service or had 
residuals of such, and denied pension benefits.  He was 
notified in an October 1958 letter, which included his appeal 
rights.  The veteran submitted a statement in January 1959, 
which included an x-ray and asked that his disability be 
addressed again.  In a January 1959 rating decision, the RO 
continued the denial of service connection for beriberi and 
pension benefits, stating that the veteran still had not 
brought forth evidence of a current disability.  It informed 
the veteran in February 1959 of its determination, to include 
the veteran's appellate rights.  

In October 1959, the veteran submitted a statement, asking to 
be given more time to submit additional evidence.  He did not 
indicate the issue or issues about which he was concerned.  
That same month, VA informed the veteran that, while he had 
not submitted a timely appeal regarding the October 1958 
rating decision, he still had  until February 2, 1960, to 
appeal the February 1959 rating decision, which had denied 
his claims.  On February 16, 1960, the veteran submitted a 
request for an extension of time regarding the claim for 
pension benefits.  Therefore, the veteran did not appeal the 
October 1958 and January 1959 rating decisions regarding the 
claim for service connection for beriberi, and they are 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 1973, the Board denied service connection for 
beriberi and hypertensive cardiovascular disease with 
coronary insufficiency.  As to beriberi, the Board stated 
that the veteran did not have any current evidence of 
beriberi.  As to the veteran's claim for hypertension and 
cardiovascular disease, the Board stated that the first 
showing of any heart problems was in 1958, which was too far 
removed from service to be related to service.   That 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  The veteran filed a motion for reconsideration of 
the Board decision, which was denied in August 1973 and again 
in January 1974.

The veteran was granted pension benefits in July 1979 and 
continued to receive pension benefits until he was granted 
service connection for ischemic heart disease.

On August 31, 1994, the veteran submitted a statement, 
indicating that he was responding to an August 5, 1994, 
letter, which apparently informed him ischemic heart disease 
with a history of edema was a presumptive disease for former 
prisoners of war.  The August 5, 1994, letter is not of 
record.  The RO construed this letter as an application for 
service connection for ischemic heart disease and asked the 
veteran to provide evidence of edema in service.  Initially, 
the RO denied the claim, determining that there was no 
evidence of edema in service.  Specifically, in a VA Form 10-
0048, Former POW Medical History, dated March 1989, the 
veteran had denied any swelling of the legs and/or feet 
during captivity.  He also denied swelling in the joints.  
Following the receipt of additional evidence, the RO, in the 
November 2000 rating decision on appeal, granted service 
connection for ischemic heart disease as a residual of 
beriberi based upon it being a presumptive disease associated 
with a former prisoner of war and assigned an effective date 
of August 31, 1993.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2004) (emphasis added).



Under 38 U.S.C.A. § 5110(g) (West 2002), it states the 
following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2004).  Under that regulation, 
VA clarifies that if a claim is reviewed on the initiative of 
VA within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. 
§ 3.114(a)(1) (2004).  If a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  Id. at (a)(3).

The veteran has consistently asserted that he feels that the 
assignment of an effective date of August 31, 1993, is not in 
agreement with the spirit of the law.  He implies that he 
believes that because ischemic heart disease has been 
determined to be related to service, that the effective date 
should go all the way back to when he was discharged from 
service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than August 31, 1993, for the award of 
service connection for ischemic heart disease as a residual 
of beriberi.  The effective date of a benefit is based upon a 
variety of factors, including the filing of the claim, a law 
providing a basis for the award of a benefit, finality of a 
prior decision, and based upon the facts found.  

The veteran has implied that the effective date should go 
back to when he was discharged from service.  That argument 
is without legal merit, as there is a March 1973 Board 
decision, which denied service connection for beriberi and 
hypertensive cardiovascular disease with coronary 
insufficiency, and that decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  Thus, the earliest effective 
date possible could not be prior to March 1973.  

In this case, certain facts are not in dispute, which are as 
follows: (1) the veteran is a former prisoner of war; (2) he 
has ischemic heart disease; and (3) on August 24, 1993, there 
was a change in law or VA issue which provided a presumption 
of service connection for former prisoners of war who have 
ischemic heart disease, as long as the former prisoner of war 
suffered localized edema during captivity.  

On August 31, 1994, the veteran filed a claim for service 
connection for ischemic heart disease, and the above three 
facts established a basis to award compensation for ischemic 
heart disease.  The RO properly determined that the 
appropriate effective date is August 31, 1993.  Had the 
veteran filed a claim for service connection for a heart 
disorder prior to that date, even if VA accepted that the 
veteran had a pending claim at the time he filed his August 
1994 claim, there was no competent evidence to establish that 
ischemic heart disease had its onset in service, had 
manifested to a compensable degree within one year following 
the veteran's discharge from service, or was otherwise due to 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Rather, in this case, the basis of the award was a 
new theory of entitlement or a new claim based upon a change 
in the law.  See Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  It is only 
because of the change in the law that it is now presumed that 
ischemic heart disease is due to a veteran's prisoner-of-war 
experience.

Under such circumstances, 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a) establish that under certain instances, an 
effective date may precede the date of claim if certain 
factors are met, to include that the veteran is a prisoner of 
war and had ischemic heart disease prior to the time that he 
submitted his claim.  See 38 C.F.R. § 3.114(a) (in order for 
claimant to be eligible for retroactive payment evidence must 
show that claimant met all eligibility criteria for 
liberalized benefit on the effective date of liberalizing law 
or VA issue and such eligibility existed continuously from 
that date to date of claim).  Here, the appropriate effective 
date is August 31, 1993, as the veteran's August 31, 1994, 
submission is outside the one-year period following the 
effective date of the liberalizing law.  See 38 C.F.R. 
§ 3.114(a)(3).

At best, the effective date could be no earlier than August 
24, 1993, the date of the amendment, which is seven days 
earlier than the date the RO has granted.  Although not 
important to establishing an earlier effective date, the 
Board notes that whether the effective date is August 24, 
1993, or August 31, 1993, the compensation paid to the 
veteran would be the same.  38 U.S.C.A. § 5111 (West 2002) 
(actual payment of the award commences on the first day of 
the calendar month following the month in which the award 
became effective).

To the extent that the veteran has asserted he warrants an 
earlier effective date, the Board finds that such is legally 
precluded.  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than August 31, 
1993, for the award of service connection for ischemic heart 
disease as a residual of beriberi is denied.



__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



